Citation Nr: 0522063	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to April 
1976 and November 1978 to November 1985.  He was also a 
member of Texas Army National Guard, with as yet unidentified 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran currently resides within the 
jurisdiction of the Newark, New Jersey RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his back disability was incurred 
during military service in September 1986.  Private medical 
records indicate that the veteran injured his back on 
September 15, 1986, while working for the Department of the 
Army National Guard Bureau at Fort Hood, Texas.  A remand is 
required in order to ascertain the precise dates of the 
veteran's service, which includes periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).  
The exact dates and types of the veteran's military service 
must be obtained in order to determine whether the back 
injury was incurred in or aggravated by service.  The RO 
should attempt to obtain this service information.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA as a member of the 
Texas Army National Guard.  In particular, 
efforts must be undertaken to determine 
the status of the appellant and the exact 
dates of his assignment during September 
1986.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

